
	
		I
		111th CONGRESS
		1st Session
		H. R. 843
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  repeal the long-term goal for reducing to zero the incidental mortality and
		  serious injury of marine mammals in commercial fishing operations, and to
		  modify the goal of take reduction plans for reducing such
		  takings.
	
	
		1.FindingsThe Congress finds the following:
			(1)The goal of the
			 Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.) is to maintain
			 marine mammal species and population stocks at their optimum sustainable
			 populations.
			(2)If the annual
			 removals of individuals of a species or population stock of marine mammals do
			 not exceed the potential biological removal level, the species or population
			 stock will be maintained at, or reach, its optimum sustainable
			 population.
			(3)Requiring that
			 commercial fishermen achieve a zero mortality rate goal for a species or
			 population stock of marine mammals that is equal to or less than 10 percent of
			 the potential biological removal of a given marine mammal species or population
			 stock is unnecessary to achieve that Act’s goal of maintaining species and
			 stocks at their optimum sustainable population and penalizes commercial
			 fishermen.
			(4)The Congress
			 intended that the zero mortality rate goal under that Act would be met if
			 fishermen use the best technology that is economically and technologically
			 feasible.
			(5)Species and
			 populations stocks of marine mammal that have reached historic levels are
			 impeding the recovery of endangered species and threatened species through
			 predation or competition in the ecosystem.
			(6)The fundamental
			 principles of ecosystem management are defeated by giving one species a
			 preeminent position in the ecosystem through imposition of a zero mortality
			 rate goal.
			(7)All persons that
			 interact with marine mammals should seek to reduce and eliminate marine mammal
			 injuries and mortalities through the use of the best equipment and techniques
			 that are economically and technologically feasible.
			2.Modification of
			 goals for reducing incidental take of marine mammals in commercial
			 fishing
			(a)Repeal of Zero
			 Mortality GoalSection 118 of the Marine Mammal Protection Act of
			 1972 (16 U.S.C. 1387) is amended by striking subsection (b), and by
			 redesignating subsections (c) through (l) in order as subsections (b) through
			 (k).
			(b)Conforming
			 AmendmentsSuch Act is further amended as follows:
				(1)In section
			 101(a)(2) (16 U.S.C. 1371(a)(2)) by striking the third sentence.
				(2)In
			 section 101(a)(5)(E)(i)(III) (16 U.S.C. 1371(a)(5)(E)(i)(III)) by striking
			 subsection (d) and inserting subsection
			 (c).
				(3)In section
			 115(b)(4) (16 U.S.C. 1384(b)(4)) by striking section 118(f)(1)
			 and inserting section 118(e)(1).
				(4)In
			 section 117(a)(4) (16 U.S.C. 1386(a)(4)) in subparagraph (D) by striking
			 , and an analysis and all that follows through the end of the
			 subparagraph and inserting a semicolon.
				(5)In section 118 (16
			 U.S.C. 1387) by striking subsection (c)(1)(A) (i) each place it
			 appears and inserting subsection (b)(1)(A)(i).
				(6)In section 118 (16
			 U.S.C. 1387) by striking subsection (c)(1)(A)(i) each place it
			 appears and inserting subsection (b)(1)(A)(i).
				(7)In section
			 118(a)(1) (16 U.S.C. 1387(a)(1)) by striking the last sentence.
				(8)In section 118(b),
			 as redesignated by subsection (a) of this section (16 U.S.C. 1387(c)(1)(B)), by
			 striking subsection (e) each place it appears and inserting
			 subsection (d).
				(9)In section 118(c)(1)(B), as redesignated by
			 subsection (a) of this section (16 U.S.C. 1387(d)(1)(B)), by striking
			 subsection (e) and inserting subsection
			 (d).
				(10)In section 118(e)(9)(D), as redesignated by
			 subsection (a) of this section (16 U.S.C. 1387(f)(9)(D)), by striking
			 subsection (d) and inserting subsection
			 (c).
				(11)In section 118(f)(1), as redesignated by
			 subsection (a) of this section (16 U.S.C. 1387(g)(1)), by striking
			 subsection (c)(1)(A)(iii) each place it appears and inserting
			 subsection (b)(1)(A)(iii).
				(12)In section 118(g), as redesignated by
			 subsection (a) of this section (16 U.S.C. 1387(h)), by striking
			 subsection (c) and inserting subsection
			 (b).
				(13)In section
			 120(j)(2) (16 U.S.C. 1389(j)(2)) by striking 118(f)(5)(A) and
			 inserting 118(e)(5)(A).
				(c)Modification of
			 Goal of Take Reduction PlansSection 118(e)(2) of such Act, as
			 redesignated by subsection (a) of this section (16 U.S.C. 1387(f)(2)), is
			 amended by striking the last sentence and inserting the following: The
			 long-term goal of the plan shall be to reduce, within 5 years after its
			 implementation, the incidental mortality or serious injury of marine mammals
			 incidentally taken in the course of fishing operations taking into account the
			 economics of the fishery, the availability of existing technology, and existing
			 State or regional fishery management plans..
			
